      Case 3:18-cr-00024 Document 36 Filed on 06/18/19 in TXSD Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                  GALVESTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §           CRIMINAL NO: 3:18-cr-24
                                                  §
JOHN DAVID KNOWLTON                               §
          Defendant.                              §

                 MOTION FOR PRELIMINARY ORDER OF FORFEITURE

       The United States moves for a Preliminary Order of Forfeiture and represents:

       On June 18, 2019, Defendant John David Knowlton was found guilty of receipt of child

pornography and possession of child pornography as charged in Counts One and Two of the

Indictment.

       The United States provided notice to the Defendant in the Indictment that in the event of

conviction, the United States would seek to forfeit:

       (1)       all visual depictions described in Title 18, United States Code, Section 2252A, or
                 all books, magazines, periodicals, films, videotapes, or other matter which contain
                 any such visual depictions, which were produced, transported, mailed, shipped or
                 received in violation of Title 18, United States Code, Chapter 110;

       (2)       all property, real or personal, constituting or traceable to gross profits or other
                 proceeds obtained from such offense; and

       (3)       all property, real or personal, used or intended to be used to commit or to promote
                 the commission of such offense, or all property traceable to such property,
                 including but not limited to:

             -   a Dell Latitude D800 Laptop, s/n 5MMZ451,

             -   a Dell Latitude D820 Laptop, s/n GTYMBD1,

             -   a Dell Precision M4500 Laptop, s/n BC5XXN1,

             -   a Dell Latitude E6430 Laptop, s/n BMKTGV1,

             -   a Dell Latitude E630 Laptop, s/n 4P838W1,
      Case 3:18-cr-00024 Document 36 Filed on 06/18/19 in TXSD Page 2 of 3



           -   an Apple Macbook Pro A1278 Laptop, s/n C1MJDBH0DTY3,

           -   an Omni-Teq Custom Desktop, s/n 36271; containing a Seagate Barracuda 7200.10
               160GB, s/n 9RA6AZZS; and a Seagate Barracuda 7200.10 160GB, s/n
               9RA5729M,

           -   a Simpletech External USB 164.7GB Hard Dive Enclosure, s/n 433000594,

           -   an Iomega 31747800 320G External USB Hard Drive, s/n A5A8220DC0,

           -   an IBM Travelstar DJSA-220 internal 20GB Hard Drive, s/n 446B1276,

           -   a Western Digital My Passport for Mac External 1TB USB Hard Drive, s/n
               WXQ1E82FPFD5,

           -   a Western Digital My Passport Ultra External 1TB USB Hard Drive, s/n
               WXM1E452X3XV,

           -   a Microcenter translucent green in color 8GB USB stick, s/n FMB820723,

           -   a Microcenter translucent blue in color 2GB USB stick, s/n FM26C0438,

           -   a Sandisk black and red in color Cruzer Glide 16GB USB stick, s/n

               BL131124668B,

           -   a PNY black and blue in color 4GB USB stick,

           -   a Unbranded red in color 1GB USB stick, and

           -   a Verbatim blue in color 4GB USB stick, s/n 10050305204G39AAF,

(collectively “the electronic equipment”).

       In determining the requisite nexus between the electronic equipment and the offenses of

conviction as required by Rule 32.2(b)(1)(A), the Court may consider evidence already in the

record. See Fed.R.Crim.P. 32.2(b)(1)(B). The evidence in this record establishes the requisite

nexus between the electronic equipment and the offenses of conviction, that is, that the electronic

equipment was used to commit the offenses of conviction. Count Two specifically charged that

Defendant possessed the electronic equipment containing images of child pornography.
        Case 3:18-cr-00024 Document 36 Filed on 06/18/19 in TXSD Page 3 of 3



         Accordingly, the United States now moves pursuant to Rule 32.2(b) of the Federal Rules

of Criminal Procedure for the entry of a Preliminary Order of Forfeiture, forfeiting the electronic

equipment to the United States.

                                                      Respectfully Submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas


                                              By:     s/Zahra Jivani Fenelon
                                                      Zahra Jivani Fenelon
                                                      Assistant U. S. Attorney
                                                      SDTX Fed. ID# 2621972
                                                      Texas Bar# 24052826
                                                      1000 Louisiana, Suite 2300
                                                      Houston, Texas 77002
                                                      Phone: 713.567.9000


                                  CERTIFICATE OF SERVICE

         A true and correct copy of this pleading was served via electronic court filing on June 18,

2019.

                                                      s/Zahra Jivani Fenelon
                                                      Zahra Jivani Fenelon
